NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted September 2, 2015* 
                                  Decided October 7, 2015 
                                               
                                           Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        RICHARD A. POSNER, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐1957 
 
JARREN L. AUSTIN,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of Indiana, 
                                                    Fort Wayne Division. 
      v.                                             
                                                    No. 1:93‐cv‐217 
JOHN NIBLICK,                                        
      Defendant,                                    William C. Lee, 
                                                    Judge. 
CITY OF FORT WAYNE, 
      Intervenor‐Appellee. 
 
                                           O R D E R 

        Jarren Austin obtained a default judgment in 1995 against John Niblick, a police 
officer for the City of Fort Wayne, Indiana, who violated his civil rights during an arrest. 
Austin  was  unable  to  collect  on  the  judgment  from  Niblick.  Years  later,  he  asked  the 
district court to enforce the judgment against Fort Wayne, Niblick’s former employer, on 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1957                                                                                Page 2 
 
the theory that local law required the city to indemnify Niblick. The district court denied 
Austin’s  request,  reasoning  in  part  that  the  law  applies  to  only  state‐law  liabilities. 
Construing  Austin’s  pro  se  filing  as  a  motion  for  supplemental  proceedings  under 
Federal Rule of Civil Procedure 69, we conclude that he may proceed against the city to 
enforce his judgment, and so we vacate and remand. 

        The procedural history is simple. Austin, with the assistance of counsel, sued John 
Niblick  and  other  unnamed  officers  of  the  Fort  Wayne  Police  Department  for  beating 
him  while  arresting  him  in  1991.  The  complaint  stated  claims  under  both  42 U.S.C. 
§ 1983  and  state  tort  law.  An  attorney  for  the  city  entered  an  appearance  on  behalf  of 
only  the  unnamed  officers,  and  Austin  agreed  to  dismiss  them  from  the  suit  with 
prejudice after the city’s attorney argued that the claims against them were time‐barred. 
The claims continued against Niblick, who apparently no longer worked for the police 
department and had moved to Florida. Austin spent two years trying to locate Niblick, 
but was able to achieve service only through publication. Niblick never responded to the 
suit, and the district court entered a default judgment against Niblick in 1995, awarding 
Austin $16,998.36. 

       After efforts to find and collect from Niblick failed, Austin filed a pro se motion 
19 years after the judgment, asking the district court to enforce the judgment against the 
City  of  Fort  Wayne.  He  raised  three  arguments,  but  only  one  requires  extended 
discussion; we address the other two at the end of this order. Austin argued that the city 
must  pay  him  on  his  judgment  against  Niblick  because  the  city  indemnifies  its 
employees  for  their  adjudicated  liabilities.  Austin  relied  on  a  state  statute,  IND.  CODE 
§ 34‐4‐16.7‐1  (1997) (it  has  since been amended  and renumbered IND.  CODE  § 34‐13‐4‐1 
(2015)),  and  a  city  ordinance,  FORT  WAYNE,  IND.,  ORDINANCE  § 31.05  (2015).  Alerted  to 
the  proceeding  when  Austin  served  the  city  with  a  copy  of  his  motion,  the  city 
intervened in the suit and opposed Austin’s motion. The district court rejected Austin’s 
argument,  reasoning  that  the  indemnification  statute  did  not  create  a  private  right  of 
action  to  sue  a  governmental  entity  to  compel  it  to  pay  a  judgment  and  that  the  city 
ordinance applied only to state‐law claims, not claims under § 1983. 

        Before we reach the merits of Austin’s appeal, we clarify the nature of his motion 
and the district court’s jurisdiction. “[C]ourts should look to the substance of the filing 
rather  than  its  label”  in  “determining  the  character  of  a  pro  se  filing.”  United States v. 
Antonelli, 371 F.3d 360, 361 (7th Cir. 2004). Because Austin has asked the court to enforce 
his  judgment  against  a  nonparty,  his  request  is  properly  construed  as  a  motion  for 
supplemental  proceedings  under  Federal  Rule  of  Civil  Procedure  69(a).  Rule 69(a) 
No. 15‐1957                                                                                  Page 3 
 
allows successful litigants to collect on a judgment by using supplemental proceedings 
based on the procedures of the state in which the district court sits. See Resolution Trust 
Corp. v. Ruggiero,  994 F.2d  1221,  1223  (7th  Cir.  1993).  Supplemental  proceedings  under 
Rule  69(a)  may  be  used  “to  collect  a  judgment  from  a  third  person  not  party  to  the 
original suit.” Yang v. City of Chicago, 137 F.3d 522, 526 (7th Cir. 1998). So long as “‘the 
additional  proceeding  does  not  inject  so  many  new  issues  that  it  is  functionally  a 
separate  case,’”  the  proceeding  is  within  the  district  court’s  ancillary  jurisdiction.  Id. 
(quoting  Wilson  v.  City  of  Chicago,  120 F.3d  681,  684  (7th  Cir.  1997)).  In  Yang,  we 
concluded  that  a  plaintiff  with  a  civil‐rights  judgment  against  Chicago  police  officers 
could use Rule 69(a) to enforce his judgment against the city, a nonparty indemnitor of 
the judgment debtor. Id. at 524, 526–27. A local indemnification law required Chicago to 
indemnify its  officers if  they had acted  within  the scope of their  employment, and  we 
held that the scope‐of‐employment issue may be determined during the supplemental 
proceeding.  Id.  Based  on  Yang, the  district  court  had  jurisdiction  to  consider  Austin’s 
indemnification claim. 

        On the merits, the district court’s and the city’s two reasons for preventing Austin 
from enforcing his judgment through indemnification are incorrect. The first reason they 
identified was the proposition that state law provides Austin with no right to have the 
city pay his judgment. That is incorrect. The indemnification statute in force at the time 
of the judgment, IND. CODE § 34‐4‐16.7‐1 (1997), provided that a “governmental entity… 
shall …  pay  any  judgment”  if  “the  governing  body”  of  the  entity  “determines  that 
paying the judgment … is in the best interest of the governmental entity.” We have held 
previously,  in  the  context  of  Rule 69(a)  proceedings,  that  this  statute  requires  a 
municipality  to  pay  for  a  judgment  against  one  of  its  employees  if  (but  only  if)  it  has 
agreed  to  do  so.  Kapitan v. City of Gary,  12  F.3d  678,  680  (7th Cir.  1993);  see also City of 
Muncie  v.  Peters,  709 N.E.2d  50,  56  (Ind.  Ct.  App.  1999).  Fort  Wayne,  by  its  local 
ordinance,  has  agreed.  It  has  chosen  to  “hold  harmless”  any  employee  from  “any 
liability” if the employee acted “in good faith in the performance of duty.” FORT WAYNE, 
IND. ORDINANCE § 31.05(B). Under this state law and local ordinance, Austin may pursue 
the  city  for  indemnification  by  showing  that  Niblick  was  performing  duties  in  good 
faith, and, as in Yang, that issue may be decided in supplemental proceedings. 

       Under  the  present  version  of  the  indemnification  statute,  IND.  CODE  § 34‐13‐4‐1 
(2015), (neither party addresses which version should apply) the city’s obligation to pay 
judgments  is  even  more  plain.  The  new  version  largely  eliminates  a  municipality’s 
option  to  decline  to  pay  the  judgments  of  employees  acting  within  the  scope  of 
employment. It provides that in a suit against a public employee, the public employer 
No. 15‐1957                                                                                    Page 4 
 
“shall … pay …  any  judgment,”  unless  it  is  for  punitive  damages,  in  which  case 
indemnification remains voluntary. Id. (Indemnity is also not required if the city had no 
notice of the suit against the employee. Id. But the city’s counsel appeared on behalf of 
the  unnamed  officers  in  this  suit,  and  the  city  has  not  argued  here  that  it  lacked  the 
opportunity to defend Niblick.) Accordingly, regardless of which version of the state law 
applies, the city must pay the judgments of covered employees. 

        The district court’s and city’s second reason for rejecting Austin’s motion is also 
incorrect.  They  suggest  that  the  city’s  ordinance  indemnifies  only  state‐law  liabilities. 
But this argument is refuted by the text of the ordinance, which expressly covers “any” 
liability. Here is the full text: 

       The  city  shall  hold  harmless  any  officer,  employee  or  agent,  or  former 
       officer, employee or agent, from any liability or damages if it is determined 
       that  the  act  or  failure  to  act  which  gave  rise  to  liability  or  damages  was 
       done in good faith in the performance of duty; provided, that this section 
       shall have no application to any case where the city or state may bring an 
       action against an officer, employee or agent, or former officer, employee or 
       agent. 

FORT  WAYNE,  IND.  ORDINANCE  §  31.05(B).  And  even  if  the  ordinance  were  limited  to 
state‐law claims, the district court was wrong to think that it therefore did not apply to 
Austin’s  judgment,  which  was  based  on  a  complaint  that  included  claims  under  state 
law. 

        The case must therefore be remanded, but we briefly address Austin’s remaining 
two  contentions.  First,  he  contends  that  respondeat  superior  is  a  basis  for  municipal 
liability under § 1983. But his complaint did not allege that Niblick followed a custom or 
policy of the Fort Wayne Police Department, and he did not obtain a judgment against 
the city on that (or any other) basis. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 
(1978).  Supplemental  proceedings  are  not  the  proper  forum  for  determining  new 
substantive  theories  of  liability.  See Lewis  v.  Rex  Metal  Craft,  Inc.,  831  N.E.2d  812,  817 
(Ind. Ct. App. 2005); Gallants Ins. Co. v. Wilkerson, 720 N.E.2d 1223, 1229 (Ind. Ct. App. 
1999). Second, Austin maintains that the city must pay for the judgment against Niblick 
because, he asserts, his attorney entered into a stipulation dismissing the other unnamed 
officers  from  the  suit  without  his  authority.  That  is  an  issue  between  Austin  and  his 
attorney, not the city. 
No. 15‐1957                                                                                  Page 5 
 
        We close with an observation about the remand. We have addressed only those 
arguments raised here and adopted by the district court; the parties are free to litigate 
other  issues  about  the  indemnity  obligation.  For  example,  if  it  is  properly  raised,  the 
district  court  may  consider  the  timeliness  of  Austin’s  motion,  given  that  he  filed  it  19 
years after the judgment was issued. We note that federal courts adopt the time limits 
specified in state law for proceedings under Rule 69(a). See Dexia Credit Local v. Rogan, 
629 F.3d 612, 627 (7th Cir. 2010); Andrews v. Roadway Express, Inc., 473 F.3d 565, 568 (5th 
Cir. 2006). And at least some Indiana authority treats supplemental proceedings as part 
of the original action and therefore not subject to the ten‐year statute of limitations that 
otherwise governs “actions” on judgments. See IND. CODE § 34‐11‐2‐11; Lewis, 831 N.E.2d 
at  821;  but see Borgman v. Aikens,  681 N.E.2d  213,  219  (Ind.  Ct.  App.  1997)  (concluding 
that party is barred from executing on judgment after ten years because such execution 
requires leave of court, see IND. CODE § 34‐55‐1‐2 (formerly § 34‐1‐34‐2), and requesting 
leave of court is an action on the judgment within the scope of § 34‐11‐2‐11). Other issues 
that may arise on remand include which version of the indemnification statute applies 
and whether the city had an opportunity to defend Niblick, as required under the new 
statute. 

         The  district  court’s  order  denying  Austin’s  motion  requesting  that  the  City  of 
Fort  Wayne  pay  the  judgment  against  Niblick  is  VACATED.  The  case  is  REMANDED  for 
further proceedings consistent with this order.